Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 1 of 16 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


  KRISTEN WINEINGER, on behalf of herself
  and all others similarly situated,
                                                      Civil Action No.
                             Plaintiff,

            v.
                                                      CLASS ACTION COMPLAINT
                                                      AND DEMAND FOR JURY
  GRANULES USA, INC. and GRANULES
                                                      TRIAL
  PHARMACEUTICALS, INC.,

                              Defendants.


       Plaintiff Kristen Wineinger (“Plaintiff”) brings this action on behalf of herself and all

others similarly situated against Defendants Granules USA, Inc. and Granules Pharmaceuticals,

Inc. (collectively, “Granules” or “Defendants”). Plaintiff makes the following allegations

pursuant to the investigation of her counsel and based upon information and belief, except as to

the allegations specifically pertaining to herself, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit regarding Defendants’ manufacturing, distribution,

and sale of the generic medication metformin that contains dangerously high levels of

N-nitrosodimethylamine (“NDMA”), a carcinogenic and liver-damaging impurity.

       2.        Metformin is a prescription medication that has been sold under brand names such

as Glucophage. Metformin is used to control high blood sugar in patients with type 2 diabetes.

However, Granules’ manufacturing process has caused metformin to contain dangerously high

levels of NDMA.

       3.        NDMA is a semivolatile organic chemical. According to the U.S. Environmental

Protection Agency, NDMA “is a member of N-ni-trosamines, a family of potent carcinogens.”
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 2 of 16 PageID: 2



While NDMA is not currently produced in the United States other than for research purposes, it

was formerly used “in production of liquid rocket fuel,” among other uses. NDMA is listed as a

“priority toxic pollutant” in federal regulations. See 40 CFR § 131.36. Exposure to NDMA can

cause liver damage and cancer in humans. NDMA is classified as a probable human carcinogen,

and animal studies have shown that “exposure to NDMA has caused tumors primarily of the

liver, respiratory tract, kidney and blood vessels.”

       4.      On March 2, 2020, Valisure, an online pharmacy registered with the U.S. Drug

Enforcement Agency and Food & Drug Administration, “detected high levels of N-

Nitrodimethylamine (‘NDMA’) in specific batches of prescription drug products containing

metformin.” 1 This included metformin manufactured by Granules. 2

       5.      Granules had not yet issued a recall of metformin, and continues to tout on its

website that it is “committed to excellence in manufacturing [and] quality.” However, these

representations are false, as Defendants’ metformin medication contains the carcinogenic

impurity NDMA.

    A. Metformin Is Marketed As Safe

       6.      Granules has always marketed metformin as a safe and effective product, and has

continued to do so despite the findings of Valisure.

       7.      Metformin is one of the most successful drugs in history. Metformin was the

fourth most prescribed medication in the United States in 2017, with over 78.6 million




1
  VALISURE, VALISURE CITIZEN PETITION ON METFORMIN 1 (2020),
https://www.valisure.com/wp-content/uploads/Valisure-FDA-Citizen-Petition-on-Metformin-
v3.9.pdf (last accessed Mar. 9, 2020) (hereinafter “VALISURE PETITION”).
2
  Id. at 10.


                                                  2
    Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 3 of 16 PageID: 3



   prescriptions. 3

           8.         On Granules’ website, Granules notes that it is “one of the global leaders in …

   metformin.”

           9.         Granules also writes on its website that it is “committed to excellence in

   manufacturing [and] quality.”

       B. Metformin Contains Dangerous Levels Of NDMA

           10.        Contrary to the above assertions, metformin contains dangerously high levels of

   NDMA that would not be present if the medication were properly manufactured. As noted in

   paragraph 4, supra, Valisure has found unacceptable levels of NDMA in samples of metformin,

   including samples from Granules.

           11.        While the cause of the NDMA contamination in metformin is still being

   investigated, Valisure notes that “the presence of NDMA in metformin products may be

   primarily due to contamination during manufacturing as opposed to a fundamental instability of

   the drug molecule.” 4

           12.        The FDA has “set strict daily acceptable intake limits on NDMA in

   pharmaceuticals of 96 nanograms.” 5 But Valisure found that Granules’ metformin has an

   NDMA content that is nearly twice the daily intake limit. 6

  Company         Dose       Type          Lot        NDMA       Common         Times Over Acceptable Daily
                  (mg)                              (ng/tablet) Tablets/Day       Intake Limit of NDMA

Granules          500      Metformin 4910134A        41 +/- 5         4                     1.7X
Pharmaceuticals               ER
Inc.


   3
     The Top 300 of 2020, CLINCALC, https://clincalc.com/DrugStats/Top300Drugs.aspx (last
   accessed Mar. 9, 2020).
   4
     VALISURE PETITION 3.
   5
     Id. at 1.
   6
     Id. at 10.


                                                       3
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 4 of 16 PageID: 4



          13.      The presence of NDMA in metformin is particularly troubling because the

medication is taken daily. 7

          14.      Pursuant to its findings, Valisure recommended a recall of Granules’ metformin

medications. 8

      C. Plaintiff Was Harmed By Purchasing And Consuming Defective Metformin
         Manufactured By Defendants.

          15.      Plaintiff and the Class were injured by the full purchase price of their metformin

medications. These medications are worthless, as they contain harmful levels of NDMA. As the

medications expose users to NDMA well above the legal limit, the medications are not fit for

human consumption. Plaintiff is further entitled to statutory damages, damages for the injury

sustained in consuming high levels of acutely-toxic NDMA, and for damages related to

Defendants’ conduct.

          16.      Plaintiff brings this action on behalf of the Class for equitable relief and to

recover damages and restitution for: (i) breach of the implied warranty of merchantability, (ii)

unjust enrichment, (iii) fraudulent concealment, (iv) fraud, and (v) conversion.

                                                 PARTIES

          17.      Plaintiff Kristen Wineinger is a citizen of Indiana who resides in Hendricks

County, Indiana. During all relevant time periods, Ms. Wineinger was prescribed, purchased and

consumed metformin manufactured by Defendants, most recently on February 13, 2020. Ms.

Wineinger originally learned about the metformin defect on the news. Further investigation

revealed that Ms. Wineinger has been using the defective metformin manufactured by Granules

for some time. When purchasing metformin from Defendants, Ms. Wineinger reviewed the



7
    Id. at 1.
8
    Id. at 11-12


                                                      4
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 5 of 16 PageID: 5



accompanying labels and disclosures, and understood them as representations and warranties by

the manufacturer, distributor, and pharmacy that the medications were properly manufactured,

free from defects, and safe for their intended use. Ms. Wineinger relied on these representations

and warranties in deciding to purchase metformin from Defendants, and these representations

and warranties were part of the basis of the bargain, in that she would not have purchased

metformin from Defendants if she had known that they were not, in fact, properly manufactured

and free from defects. Ms. Wineinger also understood that each purchase involved a direct

transaction between herself and Granules because her medication came with packaging and other

materials prepared by Granules, including representations and warranties that her medications

were properly manufactured and free from defects.

       18.     Defendant Granules USA, Inc.is a corporation incorporated under the laws of

Delaware with a principal place of business at 35 Waterview Boulevard, Parsippany, New Jersey

07054. Granules USA, Inc. is a wholly owned subsidiary of the Indian corporation Granules

India Limited. Granules USA, Inc. conducts substantial business in the United States, and

specifically in the States of New Jersey and Indiana. Granules USA, Inc. has been engaged in

the manufacturing, distribution, and sale of defective metformin in the United States, including

in the States of New Jersey and Indiana.

       19.     Defendant Granules Pharmaceuticals, Inc. is a corporation incorporated under the

laws of Delaware with a principal place of business at 3701 Concorde Parkway, Chantilly,

Virginia 20151. Granules USA, Inc. is a wholly owned subsidiary of the Indian corporation

Granules India Limited. Granules Pharmaceuticals, Inc. conducts substantial business in the

United States, and specifically in the States of New Jersey and Indiana. Granules

Pharmaceuticals, Inc. has been engaged in the manufacturing, distribution, and sale of defective




                                                5
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 6 of 16 PageID: 6



metformin in the United States, including in the States of New Jersey and Indiana.

                                 JURISDICTION AND VENUE

        20.    This Court has personal jurisdiction over Defendants. Defendants purposefully

availed themselves of the New Jersey consumer market and distributed metformin to hundreds of

locations within this District and thousands of retail locations throughout New Jersey, where

metformin was purchased by thousands of consumers every day. The Court also has personal

jurisdiction over Defendant Granules USA, Inc. because it is headquartered in New Jersey.

        21.    The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendants, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

        22.    Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in

furtherance of the alleged improper conduct, including the dissemination of false and misleading

information regarding the nature, quality, and/or ingredients of metformin, occurred within this

District.

                                     CLASS ALLEGATIONS

        23.    Plaintiff seeks to represent a class defined as all persons in the United States who

purchased metformin (the “Class”). Specifically excluded from the Class are persons who made

such purchase for the purpose of resale, Defendants, Defendants’ officers, directors, agents,

trustees, parents, children, corporations, trusts, representatives, employees, principals, servants,

partners, joint ventures, or entities controlled by Defendants, and their heirs, successors, assigns,

or other persons or entities related to or affiliated with Defendants and/or Defendants’ officers




                                                  6
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 7 of 16 PageID: 7



and/or directors, the judge assigned to this action, and any member of the judge’s immediate

family.

          24.   Plaintiff also seeks to represent a subclass of all Class members who purchased

metformin in Indiana (the “Subclass”).

          25.   Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

          26.   Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and the State of Indiana and are so numerous that

individual joinder is impracticable. Upon information and belief, Plaintiff reasonably estimates

that there are hundreds of thousands of members in the Class and Subclass. Although the precise

number of Class members is unknown to Plaintiff, the true number of Class and Subclass

members is known by Defendants and may be determined through discovery. Class and

Subclass members may be notified of the pendency of this action by mail and/or publication

through the distribution records of Defendants and third-party retailers and vendors.

          27.   Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class and Subclass members. These common legal and

factual questions include, but are not limited to, the following:

                (a)    whether the metformin manufactured by Defendants contains dangerously

                       high levels of NDMA, thereby breaching the implied warranties made by

                       Defendants and making metformin unfit for human consumption and

                       therefore unfit for its intended purpose;




                                                  7
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 8 of 16 PageID: 8



              (b)     whether Defendants knew or should have known that metformin contained

                      elevated levels of NDMA prior to selling the medication, thereby

                      constituting fraud and/or fraudulent concealment;

              (c)     whether Defendants have unlawfully converted money from Plaintiff and

                      the Class and Subclass;

              (d)     whether Defendants are liable to Plaintiff and the Class and Subclass for

                      unjust enrichment;

              (e)     whether Defendants are liable to Plaintiff and the Class and Subclass for

                      fraudulent concealment;

              (f)     whether Plaintiff and the Class and Subclass have sustained monetary loss

                      and the proper measure of that loss;

              (g)     whether Plaintiff and the Class and Subclass are entitled to declaratory and

                      injunctive relief;

              (h)     whether Plaintiff and the Class and Subclass are entitled to restitution and

                      disgorgement from Defendants; and

              (i)     whether the marketing, advertising, packaging, labeling, and other

                      promotional materials for metformin are deceptive.

       28.    Typicality. Plaintiff’s claims are typical of the claims of the other members of

the Class and Subclass in that Defendants mass marketed and sold defective metformin to

consumers throughout the United States. This defect was present in all of the metformin

manufactured by Defendants. Therefore, Defendants breached their implied warranties to

Plaintiff and Class and Subclass members by manufacturing, distributing, and selling the

defective metformin. Plaintiff’s claims are typical in that she was uniformly harmed in




                                                8
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 9 of 16 PageID: 9



purchasing and consuming the defective metformin. Plaintiff’s claims are further typical in that

Defendants deceived Plaintiff in the very same manner as they deceived each member of the

Class and Subclass. Further, there are no defenses available to Defendants that are unique to

Plaintiff.

        29.    Adequacy of Representation. Plaintiff will fairly and adequately protect the

interests of the Class and Subclass. Plaintiff has retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiff intends to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiff has no interests that are antagonistic

to those of the Class and Subclass.

        30.    Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendants. It would, thus, be virtually

impossible for the Class and Subclass, on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class and Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

        31.    In the alternative, the Class and Subclass may also be certified because:




                                                 9
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 10 of 16 PageID: 10



              (a)     the prosecution of separate actions by individual Class and Subclass

                      members would create a risk of inconsistent or varying adjudications with

                      respect to individual Class and Subclass members that would establish

                      incompatible standards of conduct for the Defendants;

              (b)     the prosecution of separate actions by individual Class and Subclass

                      members would create a risk of adjudications with respect to them that

                      would, as a practical matter, be dispositive of the interests of other Class

                      and Subclass members not parties to the adjudications, or substantially

                      impair or impede their ability to protect their interests; and/or

              (c)     Defendants have acted or refused to act on grounds generally applicable to

                      the Class and Subclass as a whole, thereby making appropriate final

                      declaratory and/or injunctive relief with respect to the members of the

                      Class and Subclass as a whole.

                                        COUNT I
                    Breach Of The Implied Warranty Of Merchantability
                          (On Behalf Of The Class And Subclass)

       32.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       33.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and the Subclass against Defendants.

       34.    Defendants, as the designers, manufacturers, marketers, distributors, and/or

sellers, impliedly warranted that metformin (i) would not contain elevated levels of NDMA and

(ii) is generally recognized as safe for human consumption.

       35.    Defendants breached the warranty implied in the contract for the sale of the




                                                10
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 11 of 16 PageID: 11



defective metformin because it could not pass without objection in the trade under the contract

description, the metformin was not of fair or average quality within the description, and the

metformin was unfit for its intended and ordinary purpose because the metformin manufactured

by Defendants was defective in that it contained elevated levels of carcinogenic and liver toxic

NDMA, and as such is not generally recognized as safe for human consumption. As a result,

Plaintiff and Class and Subclass members did not receive the goods as impliedly warranted by

Defendants to be merchantable.

       36.     Plaintiff and Class and Subclass members purchased metformin in reliance upon

Defendants’ skill and judgment and the implied warranties of fitness for the purpose.

       37.     The metformin was not altered by Plaintiff or Class and Subclass members.

       38.     The metformin was defective when it left the exclusive control of Defendants.

       39.     Defendants knew that the metformin would be purchased and used without

additional testing by Plaintiff and Class and Subclass members.

       40.     The defective metformin was defectively manufactured and unfit for its intended

purpose, and Plaintiff and Class and Subclass members did not receive the goods as warranted.

       41.     As a direct and proximate cause of Defendants’ breach of the implied warranty,

Plaintiff and Class and Subclass members have been injured and harmed because: (a) they would

not have purchased metformin on the same terms if they knew that metformin contained harmful

levels of NDMA, and is not generally recognized as safe for human consumption; and (b)

metformin does not have the characteristics, ingredients, uses, or benefits as promised by

Defendants.




                                                11
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 12 of 16 PageID: 12



                                         COUNT II
                                     Unjust Enrichment
                            (On Behalf Of The Class And Subclass)

       42.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       43.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Subclass against Defendants.

       44.     Plaintiff and the Class and Subclass conferred a benefit on Defendants in the form

of monies paid to purchase Defendants’ defective metformin.

       45.     Defendants voluntarily accepted and retained this benefit.

       46.     Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for medications unfit for human use, it would be unjust and inequitable for the

Defendants to retain it without paying the value thereof.

                                        COUNT III
                                  Fraudulent Concealment
                            (On Behalf Of The Class and Subclass)

       47.     Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       48.     Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Subclass against Defendants.

       49.     Defendants had a duty to disclose material facts to Plaintiff and the Class and

Subclass given their relationship as contracting parties and intended users of metformin.

Defendants also had a duty to disclose material facts to Plaintiff and the Class and Subclass,

namely that they were in fact manufacturing, distributing, and selling harmful metformin unfit

for human consumption, because Defendants had superior knowledge such that the transactions




                                                12
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 13 of 16 PageID: 13



without the disclosure were rendered inherently unfair.

        50.      Defendants possessed knowledge of these material facts. Since at least December

2019, Defendants have been aware that NDMA was detected in metformin-containing

medications in other nations. 9 During this time, Plaintiff and Class and Subclass members were

using their medications without knowing they contained dangerous levels of NDMA.

        51.      Defendants failed to discharge their duty to disclose these materials facts.

        52.      In so failing to disclose these material facts to Plaintiff and the Class and

Subclass, Defendants intended to hide from Plaintiff and the Class and Subclass that they were

purchasing and consuming metformin with harmful defects that was unfit for human use, and

thus acted with scienter and/or an intent to defraud.

        53.      Plaintiff and the Class and Subclass reasonably relied on Defendants’ failure to

disclose insofar as they would not have purchased the defective metformin manufactured sold by

Defendants had they known it contained unsafe levels of NDMA.

        54.      As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiff

and the Class and Subclass suffered damages in the amount of monies paid for the defective

metformin.

        55.      As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                            COUNT IV
                                               Fraud
                                (On Behalf Of The Class and Subclass)

        56.      Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.


9
 FDA Investigates NDMA in Metformin, U.S. PHARMACIST (Dec. 20, 2019),
https://www.uspharmacist.com/article/fda-investigates-ndma-in-metformin (last accessed Mar. 9, 2020).


                                                       13
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 14 of 16 PageID: 14



        57.      Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Subclass against Defendants.

        58.      As discussed above, Defendants provided Plaintiff and Class and Subclass

members with materially false or misleading information about the metformin manufactured by

Defendants. Specifically, Defendants have marketed metformin as safe for human consumption.

As indicated above, however, these representations are false and misleading as Defendants’

metformin medications contained elevated levels of NDMA.

        59.      The misrepresentations and omissions of material fact made by Defendants, upon

which Plaintiff and Class and Subclass members reasonably and justifiably relied, were intended

to induce and actually induced Plaintiff and Class and Subclass members to purchase defective

metformin.

        60.      Defendants knew or should have known that its metformin was contaminated with

this harmful impurity, but continued to manufacture it nonetheless. Since at least December

2019, Defendants have been aware that NDMA was detected in metformin medicines in other

nations. 10 During this time, Plaintiff and Class and Subclass members were using the medication

without knowing it contained dangerous levels of NDMA.

        61.      The fraudulent actions of Defendants caused damage to Plaintiff and Class and

Subclass members, who are entitled to damages and other legal and equitable relief as a result.

        62.      As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.




10
  FDA Investigates NDMA in Metformin, U.S. PHARMACIST (Dec. 20, 2019),
https://www.uspharmacist.com/article/fda-investigates-ndma-in-metformin (last accessed Mar. 9, 2020).


                                                       14
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 15 of 16 PageID: 15



                                        COUNT V
                                        Conversion
                           (On Behalf Of The Class And Subclass)

       63.    Plaintiff hereby incorporates by reference the allegations contained in all

preceding paragraphs of this complaint.

       64.    Plaintiff brings this claim individually and on behalf of the members of the

proposed Class and Subclass against Defendants.

       65.    Plaintiff and the Class and Subclass have an ownership right to the monies paid

for the defective metformin manufactured by Defendants.

       66.    Defendants have wrongly asserted dominion over the payments illegally diverted

to them for the defective metformin. Defendants have done so every time that Plaintiff and the

Class and Subclass bought metformin over the counter.

       67.    As a direct and proximate cause of Defendants’ conversion, Plaintiff and the

Class and Subclass suffered damages in the amount of the payments made for each time they

bought metformin over the counter.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

judgment against Defendants, as follows:

              (a)     For an order certifying the nationwide Class and the Subclass under Rule
                      23 of the Federal Rules of Civil Procedure and naming Plaintiff as the
                      representative for the Class and Subclass and Plaintiff’s attorneys as Class
                      Counsel;

              (b)     For an order declaring the Defendants’ conduct violates the statutes
                      referenced herein;

              (c)     For an order finding in favor of Plaintiff, the nationwide Class, and the
                      Subclass on all counts asserted herein;




                                               15
Case 2:20-cv-02556-BRM-JAD Document 1 Filed 03/09/20 Page 16 of 16 PageID: 16



                (d)     For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                (e)     For prejudgment interest on all amounts awarded;

                (f)     For an order of restitution and all other forms of equitable monetary relief;

                (g)     For injunctive relief as pleaded or as the Court may deem proper; and

                (h)     For an order awarding Plaintiff and the Class and Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

and all issues in this action so triable of right.

Dated: March 9, 2020                             Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Andrew J. Obergfell
                                                             Andrew J. Obergfell

                                                 Andrew J. Obergfell
                                                 Max S. Roberts (pro hac vice app. forthcoming)
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (646) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: aobergfell@bursor.com
                                                        mroberts@bursor.com

                                                 BURSOR & FISHER, P.A.
                                                 Neal J. Deckant (pro hac vice app. forthcoming)
                                                 1990 North California Blvd., Suite 940
                                                 Walnut Creek, CA 94596
                                                 Telephone: (925) 300-4455
                                                 Facsimile: (925) 407-2700
                                                 Email: ndeckant@bursor.com

                                                 Attorneys for Plaintiff




                                                     16
